 Exhibit 10.1

 

PROMISSORY NOTE

 

$160,000.00

Crystal Springs, Florida   July 10, 2015



 

FOR VALUE RECEIVED, the undersigned (“Maker”), promises to pay to Clyde A.
Biston (“Holder”), P.O. Box 1299, Crystal Springs, Florida 33540, or at such
other address as the Holder may from time to time specify by written notice to
the Maker, in the manner hereinafter specified, the principal sum of ONE HUNDRED
SIXTY THOUSAND Dollars and 00 cents ($160,000.00) together with interest at the
rate of four and three-quarter percent (4.75%) per annum. The said principal and
interest shall be payable in lawful money of the United States of America, on
the date and in the manner following:

 

1. Payments. Maker agrees to pay Holder nineteen quarterly interest-only
payments beginning on October 10, 2015 in the amount of $1,907.53, with the
final payment in the amount of $161,907.53 due on July 10, 2020.

 

2. Prepayment. Maker may make a full or partial prepayment of the principal and
interest at any time without penalty.

 

3. Default and Acceleration. Upon the failure of Maker to pay any installment of
principal or interest when due, the entire unpaid balance of the principal, the
accrued interest, and all other sums due hereunder, shall become immediately due
and payable without notice, at the sole option of Holder, and said sum shall
bear interest at the highest rate allowable by law.

 

4. Waiver. The failure of Holder to exercise the option to accelerate the
maturity of this Note, as provided in Paragraph 3, above, in the event of a
default shall not constitute a waiver of the right to exercise the acceleration
provision in the event of any subsequent default.

 

5. Construction. The words “Maker” and “Holder” include the singular and the
plural, the individual, partnership, corporation, and other business
organizations, and the respective heirs, executors, administrators, and assigns
of the Maker or the Holder. The use of either gender applies to both genders. If
more than one party is named as the Maker, the obligations of each party are
individual, joint and several.

 

6. Notices. Any notice that must be given to Maker under this Note shall be
delivered by U.S. mail or personally to the Maker at the Address below or at a
different address of which Makers have notified the Holder in writing. Any
notice that must be given to the Holder under this Note shall be delivered by
certified mail, return receipt requested to the address at which payments are to
be made or at a different address of which the Holder has notified Maker in
writing.

 

7. Attorneys’ Fees. In the event of a default of any kind or in the event of any
litigation arising out of this Note, Maker agrees to pay the Holder all costs of
collection, including reasonable attorneys’ fees incurred pre-trial, at trial,
subsequent to entry of judgment, on appeal, related to any bankruptcy
proceedings, and in connection with any alternative dispute resolution
proceedings, together with Court costs, costs of investigation, accounting
costs, abstracts, title evidence and all other costs.

 

8. Assumption of Note. This Note is not assumable without the express written
consent of Holder.

 

9. Waiver of Notice. Each person liable herein, whether Maker or Endorser,
hereby waives presentment, protest, notice, notice of protest and notice of
dishonor.

 

10. Waiver of Jury Trial. Maker agrees to waive trial by jury in the event of
any litigation arising out of this Note and/or any amounts secured by it.

 

11. Venue. In the event that any action arises out of or in connection with this
Note, venue shall be placed in the Courts of Pasco County, Florida, exclusively.

 



 

Signed, Sealed and Delivered   MAKER:   In the Presence Of:                    
/s/ Linda Weyant     /s/ Sharon Rosenbauer   Print Name: Linda Weyant          
  CROSS ENVIRONMENTAL SERVICES, INC.                    By: Sharon Rosenbauer  
/s/ Toni L. Schaefer     As its: Treasurer   Print Name: Toni L. Schaefer      
           



 

 



 

